Case 17-23459-GLT         Doc 57    Filed 09/24/20 Entered 09/24/20 16:20:31                  Desc Main
                                    Document     Page 1 of 2


                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

In re:                                                Bankruptcy No. 17-23459-GLT
JAMIE L. PALASHOFF
       Debtor(s)                                      Chapter 13

JAMIE L. PALASHOFF                                    Document No.
      Movant(s)

               v.

MIDLAND FUNDING, LLC
     Respondent(s)

                              MOTION TO AVOID JUDICIAL LIEN
                                OF MIDLAND FUNDING, LLC

       AND NOW comes the Debtor, Jamie L. Palashoff, by and through her undersigned counsel, and

files the within Motion to Avoid Lien pursuant to 11 U.S.C. § 522(f), and in support thereof avers as

follows:

       1.      The Debtor commenced this case on August 29, 2017 by filing a voluntary petition for

relief under Chapter 13 of the Bankruptcy Code.

       2.      This Court has jurisdiction over this motion, filed pursuant to 11 U.S.C. § 522(f) to avoid

and cancel a judicial lien held by Midland Funding, LLC (“Respondent”) on real property used as the

Debtor’s residence, under 28 U.S.C. § 1334.

       3.      This is a core proceeding within the provision of 28 U.S.C. § 157.

       4.      On Schedule A of their Petition, the Debtor scheduled her residential real estate located at

3209 Villawood Avenue, Pittsburgh, PA 15227 (“Affected Property”) with a value of $65,900.

       5.      The Debtor is the sole owner of the Affected Property.

       6.      The Debtor claimed a $12,894.00 exemption in the Affected Property.
 Case 17-23459-GLT            Doc 57    Filed 09/24/20 Entered 09/24/20 16:20:31                Desc Main
                                        Document     Page 2 of 2


          7.        The Debtor scheduled the following known lien(s) against the Affected Property on

  Schedule D of her Petition:

                Lien Holder                   Current           Date          Type of Lien   Identification of
                                              Balance         Recorded                       Record Location
                                               Owed
Pacific Union Financial                      $53,006.00       08/12/2016        Mortgage     Book/Vol/Page:
1603 LBJ Freeway, Suite 500                                                                   M/46821/231
Farmers Branch, TX 75234


          8.        Debtor did not list Respondent as a secured creditor on Schedule D, because she was

  intending to avoid the lien held by Respondent.

          9.        Respondent is listed as an unsecured creditor on Schedule F, with a balance due of

  $2,223.67.

          10.       On October 19, 2016, Respondent entered a judgment in the Court of Common Pleas of

  Allegheny County, Pennsylvania at case number GD-16-019736 in the amount of $2,983.00.

          11.       Respondent filed a proof of claim at claim number 4, which lists the judgment as the

  basis of the claim, but does not claim to be secured by the Affected Property.

          12.       Had the debt owed to Respondent been listed on schedule D as secured, it would have

  impaired exemptions to which the Debtor would be entitled under 11 U.S.C. § 522(b).

          WHEREFORE, the Debtor, Jamie L. Palashoff, respectfully requests that this Court grant this

  Motion avoiding and canceling the judicial lien on Debtor’s property pursuant to 11 U.S.C. Section

  522(f), and for such additional and alternative relief as may be just and proper.

                                                            Respectfully Submitted:

                                                            MOYNIHAN LAW, PC

  Date: September 24, 2020                          By:     /s/ Mark G. Moynihan
                                                            Mark G. Moynihan, Esquire
                                                            Attorney for Debtor(s)
                                                            PA 307622
                                                            2 Chatham Center, Suite 230
                                                            Pittsburgh, PA 15219
                                                            Phone: (412) 889-8535
                                                            Fax: (800) 997-8192
                                                            Email: mark@moynihanlaw.net
